Citation Nr: 0010551	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1963 to 
November 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  
When the Board reviewed this appeal in June 1999, the issues 
included entitlement to service connection for arthritis, an 
effective date earlier than July 14, 1992 for a 20 percent 
evaluation for lumbosacral strain, and an evaluation in 
excess of 20 percent for lumbosacral strain.  In June 1999, 
the Board denied service connection for arthritis and granted 
an effective date of April 1, 1992 for the lumbosacral 
strain.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a).  The Board remanded the claim of entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain for 
additional development of the evidence.  


REMAND

The remaining claim on appeal is well grounded as it is not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  Thus, VA has a duty to assist in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

In the June 1999 remand, the Board directed the RO to (1) 
request the appellant supply the names and addresses of any 
individuals or treatment facilities that have treated him for 
lumbosacral strain since January 1999, and (2) obtain copies 
of a March 21, 1996 magnetic resonance image (MRI) report and 
a November 23, 1998 x-ray report, which were referred to in 
the January 1999 VA examination report but missing from the 
claims file.  The record indicates that the RO obtained and 
associated with the claims file the missing MRI and x-ray 
reports.  Additionally, the appellant informed the RO in an 
August 1999 report of contact that he had received treatment 
for lumbosacral strain at a VA Outpatient Clinic and a VA 
Medical Center.  The RO has obtained recent treatment records 
from both facilities.  

The RO then reevaluated the record and in an October 1999 
supplemental statement of the case informed the appellant 
that of its continued denial of the claim.  Subsequently, in 
March 2000, the appellant submitted directly to the Board a 
January 2000 private physical therapy record concerning the 
lumbosacral strain disability.  Any pertinent evidence 
submitted by the appellant and accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the appellant or 
his representative waives this procedural right in writing.  
38 C.F.R. § 20.1304(c).  The record does not include such 
waiver from either the appellant or his representative.  
Thus, the Board is required to remand the claim for 
consideration of this evidence by the RO.  

The January 2000 private physical therapy record indicated 
that the appellant had 16 appointments in December 1999 and 
January 2000, as well as a "PMR" consultation scheduled on 
January 25, 2000.  As documentation of these appointments and 
consultations may shed light on the current severity of the 
disability, the RO, while the claim is remanded, should 
obtain documentation of the appointments and consultation.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
lumbosacral strain since January 2000, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  After securing any necessary release, 
the RO should obtain (from the private 
physical therapist noted in the January 
2000 private physical therapy record) any 
further documentation concerning the 
December 1999 and January 2000 private 
physical therapy appointments and the 
January 2000 "PMR" consultation.  All 
documents obtained should be associated 
with the claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (appellant has a right to RO 
compliance with the Board's remand 
directives).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


- 2 -


